t c summary opinion united_states tax_court joseph f lisi petitioner v commissioner of internal revenue respondent docket no 13503-01s filed date james j lombardi iii for petitioner michael j proto for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioner is entitled to a dependency_exemption deduction and whether petitioner is entitled to itemized_deductions not claimed on his return some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in coventry rhode island on the date the petition was filed in this case petitioner and his former wife karen a lisi ms lisi were divorced in during the year in issue their son joseph edward lisi resided in massachusetts with ms lisi during that year petitioner paid child_support for joseph in the amount of dollar_figure joseph who turned years of age on date was enrolled as a full-time_student joseph earned wages of approximately dollar_figure to dollar_figure during which he used for his support petitioner filed a federal_income_tax return for as is relevant here on this return petitioner claimed a dependency_exemption deduction for joseph he reported income from gambling of dollar_figure and he claimed the standard_deduction of dollar_figure in lieu of any itemized_deductions in the statutory_notice_of_deficiency respondent disallowed the dependency_exemption deduction for joseph the first issue for decision is whether petitioner is entitled to a dependency_exemption deduction a deduction generally is allowed under sec_151 for each dependent of a taxpayer sec_151 c subject_to exceptions and limitations not relevant here a child of a taxpayer is a dependent of the taxpayer only if the taxpayer provides over half of the child’s support for the taxable_year sec_152 it is clear in this case that petitioner did not provide over half of joseph’s support during petitioner paid only dollar_figure in child_support during that year in addition to any other sources of support joseph received at least dollar_figure per year from his employment which he used for his own support petitioner therefore is not entitled to a dependency_exemption deduction for joseph in id petitioner argues that a separation agreement he entered into with ms lisi prior to their divorce entitles petitioner to the dependency_exemption deduction there is a special rule which applies if a child receives over half of his support during the year from his parents where a the parents are divorced separated or live apart from their spouses for at least the last months of the calendar_year and b the child is in the custody of one or both parents for more than half of the year sec_152 under this rule the parent with custody of the child for the greater portion of the year the custodial_parent generally is treated as having provided over half of the child’s support regardless of which parent actually provided the support id one exception to this special rule exists which provides that the noncustodial_parent is treated as having provided over half of the child’s support sec_152 for the exception to apply the custodial_parent must sign a written declaration releasing his or her claim to the deduction and the noncustodial_parent must attach the declaration to his or her tax_return id assuming that petitioner and ms lisi together provided over half of joseph’s support petitioner is not treated as having provided over half of joseph’s support during because no signed written declaration was attached to petitioner’s return id furthermore we note that the special rules of sec_152 do not apply where a child is emancipated from his parents and is no longer considered to be in the custody of either one sec_152 kaechele v commissioner tcmemo_1992_457 the second issue for decision is whether petitioner is entitled to itemized_deductions not claimed on his return petitioner argues that he paid deductible state income taxes of dollar_figure paid deductible automobile taxes of approximately dollar_figure had gambling_losses of approximately dollar_figure deductible to the extent of his winning sec_1 of dollar_figure and made deductible cash charitable_contributions of dollar_figure expenses of these types are deductible if at all as itemized_deductions sec_62 sec_63 sec_165 sec_165 sec_164 and a a taxpayer must keep records sufficient to establish the amounts of the items required to be shown on his federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making 39_f2d_540 2d cir we cannot estimate a deductible expense however unless the taxpayer presents evidence sufficient to provide some basis upon which an estimate may be made 85_tc_731 deductions for charitable_contribution are subject_to further substantiation requirements sec_170 generally a deduction for charitable_contributions must be substantiated with written records sec_1_170a-13 income_tax regs deductions for contributions of dollar_figure or more are disallowed in 1under sec_165 a taxpayer’s losses from gambling are deductible only to the extent of the taxpayer’s gains from gambling the absence of a contemporaneous written acknowledgment of the contribution by the donee sec_170 sec_1_170a-13 income_tax regs petitioner provided substantiation for his payment of state income taxes by the form_w-2 wage and tax statement which was attached to his return and which reflects state_income_tax withholding in the relevant amount petitioner however failed to provide substantiating documents for any of the other itemized_deductions including the claimed cash charitable_contributions although petitioner’s testimony at trial provided little detail concerning these contributions he did state that he paid approximately dollar_figure to each of two charities--his church and the salvation army these contributions are allowable only in the presence of the required written records sec_170 f sec_1_170a-13 income_tax regs because petitioner has provided no such records we conclude that he has not met the substantiation requirements for the claimed charitable_contributions and that he is not entitled to any deduction therefor the amount of the remaining claimed deductions for gambling_losses and automobile taxes together with the substantiated state_income_tax payment totals dollar_figure because the standard_deduction of dollar_figure exceeds this amount even if the remaining claimed deductions were substantiated the itemized_deductions would be of no benefit to petitioner reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
